                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jamil Ameaga Alim Rogers                                              Docket No. 7:07-CR-63-lD

                                Petition for Action on Supervised Release

COMES NOW Maurice J. Fay, Senior U:S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Jamil Ameaga Alim Rogers, who, upon an earlier
plea of guilty to Armed Bank Robbery, 18 U.S.C. §§ 2113(a) and (d); Brandishing a Firearm During and in
Relation to a Crime of Violence, 18 U.S.C. § 924(c)(1)(A)(ii), was sentenced by the Honorable James C.
Dever III, U.S. District Judge, on February 24, 2009, to the custody ofthe Bureau of Prisons for a term of
144 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 60 months:

   . Jamil Ameaga Alim Rogers was released from custody on November 17, 2017, at which time the term
of supervised release commenced.

     On October 25,2018, the court was notified that on October 11,2018, in Wake County, North Carolina,
the defendant committed the offense of Misdemeanor Injury to Real Property. The defendant reported that-
this new charge was a result of a domestic disagreement between him and his ex-girlfriend. As a result, the
probation office recommended that this case be allowed to resolve itself in state court and ifthe defendant
is convicted of the charged, the probation office would provide a new recommendation to the court. The
court concurred.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On December 21, 2018, in Wake County, North Carolina, the defendant committed the offense of
Misdemeanor Assault on a Female. The defendant reported that he called the police on his ex-girlfriend
for assaulting him and when the police came, she reported that he also assaulted her. As a result, they were
both arrested. This is the second domestic situation that Mr. Rogers has been involved in within the last
three months. The probation office is recoinmending that this case be allowed to resolve itself in state court
and that the defendant participate in a cognitive behavioral program to better assist him understanding how
his thoughts control his behaviors. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.
Jamil Ameaga Alim Rogers
Docket No. 7:07-CR-63-lD
Petition For Action
Page2


Reviewed and approved,                                          I declare under penalty of perjury that the foregoing
                                                                is true and correct.


Is/ Jeffrey L. Keller                                           Is/ Maurice J. Foy
Jeffrey L. Keller                                               Maurice J. F oy
Supervising U.S. Probation Officer                              Senior U.S. Probation Officer
                                                                310 New Bern Avenue, Room 610
                                                                Raleigh, NC 27601-1441
                                                                Phone: 919-861-8678
                                                                Executed On: January 02,2019

                                               ORDER OF THE COURT

Considered and ordered this      .3
made a part of the records in the above case.
                                                               -
                                         day of _ ____,.,J'-'o...._nLL-""'-"'o.!W=-o<.::r----' 20 19, and ordered filed and
                                                                        .J


Jam s C. Dever III
U.S. District Judge
